Title: To Thomas Jefferson from J. B. Warner, 23 October 1806
From: Warner, J. B.
To: Jefferson, Thomas


                        
                            Boston octr 23d 1806
                        
                        I am informed that Colonel Joseph Wallis of washington County is recomended to fill the office of Colecter at
                            the port of machias I have taken on my self to give you the Carricter of that Gentleman not from any Selfish motives only
                            that he is and Ever has bin an avowed Enemy to Every Republican measure he is what may with the greatest proproety Be
                            Called an Enemy to our present admenstrasion and I fear Eff he obtains that office it will be A Great Check to
                            republickanesim which is now in its infancy in that part of yr Country thier is republican Gentlemen Enuff in that Quater
                            to fill that ofice but I name none as I would not wish to be thought Intrested in the business
                        I Am with the Greatest respect yours &c
                        
                            J B Warner
                            
                        
                        
                            NB mr wm Cooper of boston is a true republican but Very old and inferm and I believer does not know the
                                above Gentlemans politicks
                        
                    